USCA11 Case: 22-11017      Date Filed: 10/05/2022     Page: 1 of 5




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11017
                   Non-Argument Calendar
                   ____________________

MARILYN ARUCA,
                                                Plaintiff-Appellant,
versus
LINDA R. ALLAN,
individually, and in her official capacity as
6th Circuit Court Judge,
MICHAEL MOSKAL,
Personal Representative and Co-Trustee of the
Shawn G. Washinko Trust,
THOMAS TASCHLER,
Co-Trustee of the Shawn G. Washinko Trust,
CHRISTINA RANKIN,
Esq.,
USCA11 Case: 22-11017         Date Filed: 10/05/2022      Page: 2 of 5




2                       Opinion of the Court                  22-11017

ROBERT PERSANTE,
Esq., et al.,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:22-cv-00381-TPB-AEP
                    ____________________

Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Marilyn Aruca, proceeding pro se, appeals the district court’s
order dismissing her complaint, which asserted claims under 42
U.S.C. § 1983 against a state court judge and private parties. Aruca
does not challenge the dismissal of her claims against the private-
party defendants. See Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 680-82 (11th Cir. 2014). Accordingly, the dispositive issue
on appeal is whether the district court erred in dismissing Aruca’s
claims against state court judge Linda Allan.
       Aruca’s complaint alleges that Allan acted outside her judi-
cial capacity by ruling on the validity of a name-and-arms clause in
the will of the father of Aruca’s child. She says that, on behalf of her
minor child, she “asked the probate court to take judicial notice of
USCA11 Case: 22-11017         Date Filed: 10/05/2022      Page: 3 of 5




22-11017                Opinion of the Court                          3

an Order and Final Judgment entered by the Family Court which
found it was not in the child’s best interest to change his name five
years earlier.” But despite this request, Allan ruled valid the name-
and-arms clause, which conditioned a devise to Aruca’s son on the
son adopting the decedent-father’s last name. Aruca contends this
ruling violates her constitutional rights and filed this lawsuit seek-
ing injunctive and declaratory relief against Allan. On appeal after
the dismissal of her complaint, Aruca argues the district court erred
in ruling that Allan is entitled to absolute judicial immunity against
her claims. We disagree and affirm.
       We review de novo whether a judicial officer is entitled to
absolute judicial immunity. Stevens v. Osuna, 877 F.3d 1293, 1301
(11th Cir. 2017).
       Absolute judicial immunity bars a claim for damages against
a judge acting in his or her official capacity unless the judge acted
in the “‘clear absence of all jurisdiction.’” Bolin v. Story, 225 F.3d
1234, 1239 (11th Cir. 2000) (quoting Stump v. Sparkman, 435 U.S.
349, 356-57 (1978)). Although the Supreme Court’s decision in Pul-
liam v. Allen, 466 U.S. 522 (1984), held that judicial immunity does
not protect state court judges from claims for injunctive relief un-
der Section 1983, id. at 541, Congress later amended Section 1983
to bar claims for injunctive relief against judges acting in their judi-
cial capacity unless “‘a declaratory decree was violated or declara-
tory relief was unavailable.’” Bolin, 225 F.3d at 1242 (quoting 42
U.S.C. § 1983). In other words, a plaintiff cannot obtain an injunc-
tion against a state court judge unless the plaintiff establishes that
USCA11 Case: 22-11017          Date Filed: 10/05/2022      Page: 4 of 5




4                       Opinion of the Court                   22-11017

the judge acted in a non-judicial capacity, or if the judge acted in a
judicial capacity, that the judge violated a declaratory decree or
that declaratory relief is unavailable to the plaintiff.
        Aruca argues that Allan’s ruling was outside her judicial ca-
pacity, but we disagree. To determine whether a judge acted in a
judicial capacity, we consider whether (1) the challenged action
was part of the ordinary judicial function; (2) the challenged action
occurred in chambers or in court; (3) the challenged action “in-
volved a case pending before the judge;” and (4) the challenged ac-
tion arose out of a visit to a judge in the judge’s official capacity.
Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). Here, Allan
acted within her judicial capacity because she made a legal ruling
in a proceeding in her court. Ruling on pending actions is the core
of the judicial function. And Aruca’s assertion that Allan lacked sub-
ject-matter jurisdiction to decide the validity of the is insufficient to
render Allan’s action outside her judicial capacity, even if Aruca is
correct on the jurisdictional point. See Bolin, 225 F.3d at 1239 (ex-
plaining that a judge acts within the judicial capacity even if the act
is in excess of jurisdiction so long as that excess does not amount
to the “‘clear absence of all jurisdiction’” (quoting Stump, 435 U.S.
at 356-57)).
       Aruca also argues that Allan is not immune because she
seeks injunctive relief instead of damages. Again, we disagree.
Aruca does not argue that declaratory relief was unavailable or that
Allan violated a declaratory judgment, which are prerequisites to
injunctive relief against a state court judge under Section 1983. See
USCA11 Case: 22-11017         Date Filed: 10/05/2022     Page: 5 of 5




22-11017                Opinion of the Court                         5

42 U.S.C. § 1983. As to her complaint’s claim for declaratory relief,
Allan fails to address this issue on appeal in its entirety. Because an
appellant’s failure to brief an issue on appeal abandons the issue,
even if the appellant litigates pro se, Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008), Aruca has abandoned any claim for de-
claratory relief. But, even had Aruca raised her claim for declara-
tory relief on appeal, we have held that such relief is unavailable
against a state court judge when the state judicial system provides
an adequate remedy at law, such as an appeal of the state judge’s
ruling. See Bolin, 225 F.3d at 1242; Sibley, 437 F.3d at 1074.
       Thus, the district court is AFFIRMED.